Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
San Juan, Puerto Rico, a 6 de febrero de 1985
Aun cuando somos del criterio que las sumas de dinero con-cedidas por el tribunal de instancia en el presente caso deben ser modificadas por éstas ser “exageradamente altas”, Urrutia v. A.A.A., 103 D.P.R. 643 (1975), nos vemos obligados a disentir de la sentencia revocatoria emitida.
Mediante la opinión suscrita por una mayoría de este Tribunal se resuelve, en primer término y sub silentio, que los principios establecidos —respecto a situaciones que envuelven libelo— en los casos de New York Times Co. v. Sullivan, 376 U.S. 254 (1964); Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977); y García Cruz v. El Mundo, Inc., 108 D.P.R. 174 (1978) son aplicables a unas manifestaciones verbales alega-damente calumniosas. Como consecuencia de lo anteriormente expresado, se revoca la sentencia recurrida por cuanto adicio-nalmente se resuelve que el demandante recurrido, agente del orden público blanco de las imputaciones verbales, venía “obli-gado en consecuencia a probar, lo cual no hizo, que las expre-siones del recurrente fueron motivadas por malicia real”. (Op. Tribunal, pág. 117.)
r — I
Como expresáramos anteriormente, las decisiones antes citadas de New York Times Co. v. Sullivan; Torres Silva v. El Mundo, Inc.; y García Cruz v. El Mundo, Inc. son casos de libelo relativos a publicaciones periodísticas. Aun cuando es factible que los principios establecidos en dichos casos sean aplicables a manifestaciones verbales, (1) nos parece altamente *119cuestionable la forma y manera —meramente de un “plu-mazo”— en que la presente decisión establece dicha norma.
En segundo lugar, entedemos que este Tribunal no viene obligado a resolver que le es aplicable a un humilde policía en Puerto Rico la “doctrina de la malicia real” por el mero hecho de que una “abrumadora mayoría” de tribunales pertenecien-tes a distintas jurisdicciones en Estados Unidos de América así lo hayan resuelto. Aparte de que dichos foros pueden estar equivocados y que las circunstancias entre nuestro Puerto Rico y los estados de la Unión Americana pueden ser totalmente distintas, la decisión que hoy se emite es contraria al “ideal de lograr un derecho propio o netamente puertorriqueño más atento a nuestras necesidades y aspiraciones”. Cf. Valle v. Amer. Inter. Ins. Co., 108 D.P.R. 692 (1979); Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976); J. Trías Monge, La crisis del derecho en Puerto Rico, 49 Rev. Jur. U.P.R. 1, 9-19 (1980).
Por ello es que nos resulta difícil comprender cómo —mera-mente a base de la jurisprudencia citada en la decisión que hoy emite el Tribunal— un humilde policía raso destacado en un pueblo del interior de Puerto Rico puede alcanzar la caracte-rística singular de “figura pública” al grado que le sea apli-cable el criterio de malicia real.
Un sector de nuestra ciudadanía, cada día con mayor fre-cuencia, ha venido atentando contra la vida de los miembros de la Policía de Puerto Rico y asesinando a mansalva a un creciente número de ellos. La decisión que hoy emite este Tribunal desafortunadamente le hace el camino más fácil a aque-llos que, en adición, interesen “asesinar” la reputación de los miembros de la fuerza policiaca puertorriqueña.
II
Aún aceptando —exclusivamente a los fines de la argumen-tación— la corrección jurídica de los principios establecidos por la decisión que hoy se emite, las circunstancias partícula-*120res del presente caso no justifican la acción revocatoria de la sentencia recurrida. Los hechos aquí en controversia se re-fieren a una imputación sobre alegada “fabricación” de un caso por parte del policía demandante respecto a un accidente de un vehículo de motor conducido por el demandado recu-rrente con una bicicleta perteneciente a un hijo menor de un pariente de los codemandantes.
Dicha imputación de “fabricación” fue hecha por el deman-dado, no meramente con “serias dudas sobre la certeza” de la misma, García Cruz v. El Mundo, Inc., ante, pág. 181, sino con plena consciencia de que la imputación era falsa; hecho demostrado por la acción posterior del referido demandado al voluntariamente pagar por los daños sufridos por la bicicleta del menor; acción que dio base al archivo de una denuncia, “por transacción”, de un delito menos grave que pendía contra éste. ¿Acaso ello no es suficiente para demostrar “malicia real”?
III
La decisión de la cual disentimos no sólo revoca la senten-cia recurrida sino que desestima la demanda radicada. Ello, a nuestra manera de ver las cosas, resulta ser injusto con la parte demandante y con el tribunal de instancia. Somos del criterio que lo procedente es —bajo el supuesto de que la de-cisión emitida sea jurídicamente correcta y que la prueba antes mencionada no sea suficiente para demostrar “malicia real”— devolver el caso al tribunal de instancia para brin-darle una oportunidad a la parte demandante de presentar prueba, si es que la tiene, sobre la ahora requerida “malicia real”.
Los abogados que practican la profesión en Puerto Rico, por lo general, están sobrecargados de trabajo. Realizan un esfuerzo loable por “mantenerse al día” leyendo no sólo la jurisprudencia de este Tribunal sino toda aquella emitida por otros foros que tienen inherencia sobre nuestra vida jurídica. No le podemos pedir, sin embargo, que sean “adivinos”. A la *121fecha de la vista en sus méritos del presente caso a nivel de instancia, la jurisprudencia vigente era “distinta” a la esta-blecida por la decisión que emite ahora este Tribunal. La parte demandante cumplió con la jurisprudencia entonces vi-gente. Este Tribunal ha entendido procedente establecer un nuevo requisito respecto a esta clase de situaciones. Lo justo es brindarle una oportunidad a dicha parte demandante para que, si cuenta con dicha prueba, presente la misma. El no ha-cerlo representa una injusticia no sólo con la parte deman-dante sino que igualmente con el tribunal de instancia que resolvió el caso de acuerdo con el derecho entonces vigente.
Disiento, en resumen, no sólo porque somos del criterio que la norma establecida es errónea en derecho, sino porque aún en el supuesto de que dicha norma sea jurídicamente co-rrecta, la misma es aplicada erróneamente en el presente caso.

(1)Véase H. Brau Del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, San Juan, Pubs. J.T.S., 1980, págs. 18-23.